02/22/2019
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs February 5, 2019

                STATE OF TENNESSEE v. SEPTIAN VALENTINE

                 Appeal from the Circuit Court for Lake County
    Nos. 12-CR-9808, 15-CR-10088, 16-CR-10195        R. Lee Moore, Jr., Judge
                     ___________________________________

                              No. W2018-01018-CCA-R3-CD
                          ___________________________________

The Defendant-Appellant, Septian Valentine, appeals from the revocation of supervised
release by the Lake County Circuit Court, arguing that the trial court erred in revoking his
probation and ordering him to serve the remainder of his sentence in confinement. After
review, we affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and J. ROSS DYER, J., joined.

Noel H. Riley II, Dyersburg, Tennessee, for the Defendant-Appellant, Septian Jamarquis
Valentine.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Danny Goodman, Jr., District Attorney General; and Lance E. Webb,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                             OPINION

       Based on the limited record before us, it appears that the Defendant was convicted
in three separate cases of “[Possession with Intent] Sch[edule] II Coc[aine] o[ver] .5
gr[ams]; Kidnapping; Sale under .5 gr[ams],” for which he received an effective sentence
of fourteen years, to be served on probation.1 On April 5, 2017, a warrant was issued for
the Defendant’s arrest based on multiple violations of probation including a new arrest
for two counts of rape, failure to pay probation fees, and engaging in “assaultive,
threatening or intimidating behavior.” On March 19, 2018, the State amended the April

       1
         The record does not contain the judgments of conviction. We glean this information from the
probation violation report, warrant, and transcript of the probation hearing, all of which refer to the
Defendant’s convictions and sentence.
violation report to include that the Defendant additionally violated probation by
“enter[ing] an establishment whose prime purpose is to sell alcoholic beverages (bars,
taverns, clubs, etc.).”

        At the April 23, 2018 probation violation hearing, Jarrell Malone, the Defendant’s
probation officer, testified that the Defendant had been previously advised of the terms
and conditions of probation, indicated that he understood them, and signed a certificate of
probation agreeing to abide by those conditions. Officer Malone confirmed that he
subsequently filed two violation reports, in April 2017 and March 2018, alleging that the
Defendant had violated probation based on a new arrest for two counts of rape, failure to
pay fees, engaging in assaultive behavior, and entering a bar. Officer Malone testified
that prior to the Defendant’s new arrest, the Defendant had complied with probation and
was “doing well.” Following the proof, the trial court stated:

             All right, [the Defendant] you were -- one of the basis is the
      conviction -- there is a conviction at least at that point, but even if there
      were not a conviction, according to your own testimony you were drunk
      and you were going into places that violated your probation. So, your
      probation is revoked.

       By written order on May 3, 2018, the trial court revoked the Defendant’s
probation and similarly reasoned:

             After hearing the testimony of the Defendant’s probation officer, and
      after consideration of the Defendant’s own sworn testimony at his jury trial
      on March 21-22, 2018 in Lake Cir. No. 17-CR-10395 that he had been at
      the Garage/Riverside bar when he met the alleged victims on the
      evening/morning of April 1-2, 2017, and his eventual conviction for Rape
      by a jury on March 22, 2018, and the entire record in this cause, the Court
      finds that the Defendant is in violation of the terms and conditions of his
      supervised probation by being convicted of the aforesaid Rape and by being
      in a bar, and the Court finds that this probation should be revoked in full.

      It is from this order that the Defendant now timely appeals.

                                       ANALYSIS

      We must dispense with the Defendant’s appeal in short order. Here, the
Defendant does not challenge the grounds upon which the trial court relied in revoking
his probation, but instead, he insists “the trial court should not have revoked the
[D]efendant’s probation because the court was aware of the fact that the [D]efendant
                                           -2-
intended to appeal his rape conviction to the Honorable Court. Justice would have been
better served if the Court had reserved its ruling pending his appeal.” In effect, the
Defendant argues that this court should reverse the trial court for failing to stay its
probation revocation determination pending the outcome of the appeal. The Defendant
does not provide this court with any authority for this position, and we have found none.
To the extent that the Defendant suggests that he is entitled to a bond pending the appeal
of the order revoking probation, the record does not contain a motion for an appeal bond,
see Tenn. R. App. P. 8(a), or any findings of the trial court to facilitate appellate review.
See Tenn. R. Crim. P. 32(g); State v. Sandra Brown, No. M2000-00792-CCA-R3-CD,
2001 WL 1094940, at *3 (Tenn. Crim. App. Sept. 19, 2001) (noting that the trial court
has authority to release a defendant on bail pending appellate review of a revocation of
probation). The trial court revoked the Defendant’s probation based upon his new arrest
and subsequent conviction of rape in addition to the Defendant’s prohibited patronage of
a bar. Because the record fully supports the trial court’s revocation of the Defendant’s
probation, he is not entitled to relief.

                                     CONCLUSION

       Based on the foregoing reasoning and analysis, the judgment of the trial court is
affirmed.


                                              ____________________________________
                                              CAMILLE R. MCMULLEN, JUDGE




                                            -3-